           Case 1:18-cv-02871-OTW Document 133 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
CLAY CALLE JARA,                                              :
                                                              :
                         Plaintiff,                           :      18-CV-2871 (OTW)
                                                              :
                      -against-                               :      ORDER
                                                              :
MANNA 2ND AVENUE LLC, et al.,
                                                              :
                         Defendants.                          :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Pursuant to the instructions given at the April 21, 2021 conference, by April 30, 2021:

              •    The parties shall inform the Court of their “bad dates” for trial in the 3rd quarter

                   of 2021. Each side may submit three bad dates.

              •    The parties shall file an updated proposed JPTO with revised stipulated facts.

              •    Plaintiff shall file his supplemental pre-trial memorandum of law. Defendant’s

                   responsive brief is due May 21, 2021. (ECF 123, 126 at 21-22).


         SO ORDERED.



                                                                    s/ Ona T. Wang
Dated: April 22, 2021                                             Ona T. Wang
New York, New York                                                United States Magistrate Judge
